DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 12/13/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statements submitted by applicant on 2/7/2020, 7/14/2020, and 22/12/2021 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a communication verification system facilitating delivery of digital information, classified in H04L63/0428.
II. Claims 15-28, drawn to verification and recording in blockchain of receipt and timing of delivery of legal notices associated with legal actions, classified in G06F21/6209.
On 2/5/2021, Examiner offered Applicant the opportunity to elect which group of claim to proceed in examination. Applicant elected claims 15-28, which was communicated to Examiner by Applicant’s Attorney, Mathew Mattson (reg. 65,973), on 2/8/2021. Examination proceeded based upon this election.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Agent, Haoliang Chen (reg. 79,041) on 2/22/2021, communicating Applicant’s authorization from Applicant’s Attorney, Mathew Mattson (reg. 65,973).
Claims 20 and 27 are cancelled.  Claims 15, 19, 21-22, 26, 28 have been amended as presented in the attached Office Action Appendix.

---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 15-19, 21-26, 28 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Gvili (U.S. Pat. App. Pub. 2016/0134593 A1) teaches a communication verification system facilitating delivery of digital information including eliminating the ability of a recipient to deny receipt of the communication; Bengston (U.S. Pat. App. Pub. 2020/0226267 A1) teaches distributed ledger-based digital content distribution chain indicating receipt of sent content; Gillen (U.S. Pat. App. Pub. 2020/0394607 A1) teaches storing records of transactions in distributed ledgers based upon receipt of shipment information; Dutta (U.S. Pat. App. Pub. 2020/0164886 A1) teaches distributed blockchain for associating user identifiers with vehicle identifiers to maintain a permanent record of associated events; Zimmer (U.S. Pat. App. Pub. 2016/0070932 A1) teaches a trusted execution environment (TEE) is instantiated in a digital rights management platform to secure operations for creating and maintaining a trusted path such as to provide a secure input/output path with other devices; and Peffers (U.S. Pat. App. Pub. 2019/0026146 A1) teaches block contains a timestamp of the transaction, which can be created from a GPS receiver to provide trusted absolute time. 
However, Gvili, Bengston, Gillen, Dutta, Zimmer and Peffers do not anticipate or render obvious the combination set forth in the independent claims 15 and 22, recited as  “… recording a time that the request is received on the blockchain; determining whether the party to be served is a registered user of the blockchain-based application based on the identity associated with the party to be served; in response to determining that the party to be served is a registered user, identifying one or more manners of delivering the notice based on available communication methods included in the registration information of the serving party and registration information of the party to be served; delivering the notice to the party to be served based on at least one of the one or more manners; receiving, from an account associated with the party to be served, an acknowledgement for accepting the notice from a serving party; recording a time the acknowledgement is received on the blockchain; and delivering the acknowledgement to the serving party based on the available communication methods included in the registration information of the serving party.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. The combination of concepts including facilitating a request on a block-chain application for specifically recited delivery of a notice associated with a legal action from a serving party to a party to be served, verifying the registers users, recording time in the blockchain, identifying the available manner of communication, receiving acceptance acknowledgment and recording the acknowledgement on the blockchain, and delivering the acknowledgement to the serving party, is a combination of specific steps to achieve a specific objective that would not be obvious in light of the identified prior art to one of ordinary skill in the art. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner identified references Jinenez (U.S. Pat. App. Pub. 2010/0138904 A1), Rosenoer (U.S. Pat. App. Pub. 2018/0285971 A1), and Smith (U.S. Pat. App. Pub. 2018/0285217 A1), which were also identified by Applicant and listed in the most recent IDS filed 2/12/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493